OPINION

Per Curiam:

Plaintiffs’ counsel had default entered and later secured a default judgment against defendants without notice to their counsel who had requested additional time within which to file an answer. Such advantage should not have been taken without first inquiring about defense counsel’s intention to proceed. Supreme Court Rule 187;1 Nevada Ind. Guaranty v. Sturgeon, 80 Nev. 254, 391 P.2d 862 (1964), concurring opinion. Accordingly, we annul the judgment entered below and remand for further proceedings.2

 SCR 187: “A member of the state bar . . . . [w]hen he knows the identity of a lawyer representing an opposing party, . . . should not take advantage of the lawyer by causing any default or dismissal to be entered without first inquiring about the opposing lawyer’s intention to proceed.”


 The Chief Justice designated Honorable Frank B. Gregory, Senior Judge, to sit in this case in place of The Honorable Cameron Batjer, Justice, who was disqualified. Nev. Const. art. 6, § 19; SCR 10.